     Case 1:18-cv-04993-NRB Document 69 Filed 10/30/18 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
NICK SIMCO, Individually and On
Behalf of All Others Similarly
Situated,                                                  MEMORANDUM AND ORDER

Plaintiff,

            - against -                                    18 Civ. 4993 (NRB)

AEGEAN MARINE PETROLEUM NETWORK
INC., E. NIKOLAS TAVLARIOS and
SPYROS GIANNIOTIS,

Defendants.
------------------------------------
ROBERT STROUGO, Individually and On
Behalf of All Others Similarly
Situated,

Plaintiff,
                                                           18 Civ. 5165 (NRB)
            - against -

AEGEAN MARINE PETROLEUM NETWORK
INC., E. NIKOLAS TAVLARIOS and
SPYROS GIANNIOTIS,

Defendants.
-----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     The    above-captioned          class    actions    (the     “Actions”)     are

brought     against    Aegean        Marine    Petroleum      Network     (“Aegean

Marine”), its Chief Executive Officer E. Nikolas Tavlarios, and

its Chief Financial Officer Spyros Gianniotis on behalf of a

purported    class    of    persons    and    entities     who    acquired     Aegean

Marine    securities       between    April   28,   2016    and    June   4,    2018,



                                         1
       Case 1:18-cv-04993-NRB Document 69 Filed 10/30/18 Page 2 of 10



inclusive.         The   Actions    allege         violations       of   the   Securities

Exchange Act of 1934 (the “Exchange Act”).                         Ten applicants filed

motions seeking to consolidate these cases, be appointed as lead

plaintiff, and appoint their attorneys as lead counsel.                           For the

reasons set forth below, we consolidate the Actions, appoint

Utah Retirement Systems as lead plaintiff, and appoint Berman

Tabacco as lead counsel.

                                        DISCUSSION

I.     Consolidation of the Actions

       As    the     related    securities          class    actions     filed    against

Aegean      Marine    contain    the     same      factual    and    legal     issues,   we

consolidate them under Rule 42(a) of the Federal Rules of Civil

Procedure.         See Atwood v. Intercept Pharm., Inc., 299 F.R.D.

414,   415    (S.D.N.Y.        2014).        The    caption    of     the    consolidated

actions      shall    hereinafter       be    “In    re     Aegean    Marine     Petroleum

Network Inc. Securities Litigation.”                      All relevant filings and

submissions shall be maintained as one file under No. 18 Civ.

4993 (NRB).          Any other securities actions now pending or later

filed in this district that arise out of or are related to the

same facts as alleged in the above cases shall be consolidated

with these actions for all purposes.

II.    Appointment of Lead Plaintiff

       The    Court    received    timely          motions    to    be   appointed   lead

plaintiff from:          (1) Stephen R. Waite, represented by Kahn Swick



                                              2
           Case 1:18-cv-04993-NRB Document 69 Filed 10/30/18 Page 3 of 10



& Foti, LLC (ECF Nos. 4-7) 1; (2) Friedrich Koesters, represented

by     Bernstein        Liebhard          LLP    (ECF     Nos.    8-10);       (3)    Nicholas

Emmanuel, represented by Kessler Topez Meltzer & Check, LLP (ECF

Nos. 11-14); (4) Gregory James, represented by Glancy Prongay &

Murray LLP (ECF Nos. 16-18); (5) Andreas Litsas, represented by

Bronstein, Gewirtz & Grossman, LLC and the Kehoe Law Firm, P.C.

(ECF       Nos.   19,       24,    26);    (6)    Silverback         Opportunistic         Credit

Master       Fund       Limited       (“Silverback”),            represented         by    Kirby

McInerney         LLP   (ECF       Nos.    20-23);      (7)   Utah     Retirement         Systems

(“URS”), represented by Berman Tabacco (ECF Nos. 27-31); (8)

Plumbers Pension Fund, Local 130, U.A., represented by Robbins

Geller       Rudman     &    Dowd    LLP     (ECF     Nos.    34-36);    (9)    Steamfitters

Local Union No. 420 Pension Plan, Iron Workers District Counsel

of   Philadelphia           &     Vicinity      Pension      Plan,    and   Terrance       Micek

(collectively,           the      “Aegean       Investor      Group”),      represented       by

Cohen Milstein Sellers & Toll PLLC and Levi & Korinsky, LLP (ECF

Nos. 37-40, 44); and (10) Nova Scotia Health Employees’ Pension

Plan, represented by Pomerantz LLP (ECF Nos. 41-43, 47).

       In the two weeks that followed the filing of these motions,

seven of the movants either withdrew their motions or stated

that they did not oppose the competing motions.                                See ECF Nos.

48, 50-52, 54-56.                 Andreas Litsas did not file any response to

the competing motions, presumably because Litsas’s alleged loss

       1All docket citations are to Simco v. Aegean Marine Petroleum Network
Inc. et al., No. 18 Civ. 4993 (NRB) (S.D.N.Y. 2018).


                                                  3
      Case 1:18-cv-04993-NRB Document 69 Filed 10/30/18 Page 4 of 10



is   significantly   lower     than   URS’s     and   Silverback’s.       Two

remaining   movants,    URS    and    Silverback,      responded    to    the

competing motions, see ECF Nos. 58, 60, and subsequently replied

to each other’s motion, see ECF Nos. 65, 66.

     Under the Private Securities Litigation Reform Act of 1995

(the “PSLRA”), in appointing a lead plaintiff, we are to presume

that the “most adequate plaintiff” is the person or group of

persons that:

     (aa) has either filed the complaint or made a motion
     in response to a notice [published by a complainant];

     (bb) in the determination of the court, has the
     largest financial interest in the relief sought by the
     class; and

     (cc) otherwise satisfies the requirements of Rule 23
     of the Federal Rules of Civil Procedure.

15 U.S.C. § 78u–4(a)(3)(B)(iii)(I).            An investor seeking to be

appointed   lead   plaintiff    needs     to   make   only   a   preliminary

showing that it satisfies the requirements of Rule 23.             Weltz v.

Lee, 199 F.R.D. 129, 133 (S.D.N.Y. 2001).              The presumption of

adequacy may be rebutted only upon proof by a member of the

purported class that the presumptive lead plaintiff:

     (aa) will not fairly and             adequately     protect    the
     interests of the class; or

     (bb) is subject to unique defenses that render such
     plaintiff incapable of adequately representing the
     class.

15 U.S.C. § 78u–4(a)(3)(B)(iii)(II).           We will now consider these

factors in appointing lead plaintiff in the instant case.

                                      4
        Case 1:18-cv-04993-NRB Document 69 Filed 10/30/18 Page 5 of 10



     A.       Timely Complaints and Motions

     Both URS and Silverback timely filed their motions to be

appointed lead plaintiff.

        B.    Financial Interest

     The      presumptive       lead     plaintiff         is    the    person       with     the

largest financial interest in this action.                              15 U.S.C. § 78u–

4(a)(3)(B)(iii)(I)(bb).               While       the    PSLRA    does       not    explicitly

identify the methodology to determine the plaintiff with the

largest       financial      interest,        courts        in     this       Circuit       have

regularly       considered      the     factors     set     forth       in    Lax    v.     First

Merchs. Acceptance Corp., No. 97-2715, 1997 WL 461036, at *5

(N.D.    Ill.      Aug.   11,   1997),     namely:        (1)     the    total      number     of

shares purchased during the class period; (2) the net shares

purchased during the class period; (3) the net funds expended

during       the    class    period;      and       (4)     the    approximate            losses

suffered.          Consistent    with     other         courts    in    this       Circuit,    we

place the greatest emphasis on the approximate loss suffered by

the movant.         See Teran v. Subaye, Inc., No. 11 Civ. 2614, 2011

WL 4357362, at *2 (S.D.N.Y. Sept. 16, 2011) (collecting cases).

     In calculating losses, courts in this district have a “very

strong preference” for the “last-in, first-out” (“LIFO”) method.

Rosian v. Magnum Hunter Res. Corp., No. 13 Civ. 2668 (KBF), 2013

U.S. Dist. LEXIS 146236, at *9 (S.D.N.Y. Oct. 7, 2013) (quoting

Richman      v.    Goldman      Sachs    Grp.,      Inc.,        274    F.R.D.       473,     476



                                              5
           Case 1:18-cv-04993-NRB Document 69 Filed 10/30/18 Page 6 of 10



(S.D.N.Y. 2011)).             Losses resulting from shares sold prior to

corrective          disclosures      are     not     considered       in     evaluating      a

movant’s financial interests.                 See Sallustro v. Cannavest Corp.,

93 F. Supp. 3d 265, 273 (S.D.N.Y. 2015) (collecting cases).

       Despite       this    clear      precedent,     Silverback       proposes       a    new

methodology for calculating a movant’s alleged loss.                               Citing the

Supreme Court’s ruling in Dura Pharm., Inc. v. Broudo, 544 U.S.

336 (2005), Silverback argues that the Court should preclude

“losses suffered from pre-disclosure stock declines for shares

held       through     the       corrective    disclosures.”                ECF.    No.    58.

Silverback’s          proposed      methodology        calculates       losses       as     the

difference between (a) the lesser of the purchase price and the

last       closing        price     immediately        preceding       the         corrective

disclosure,         and    (b)    the     greater    of   the   first       closing       price

immediately         following       the    disclosure     and   the    average        closing

price       from    the    90-day    period    beginning        on    the    date     of   the

corrective disclosure. 2             See id.       Although the methodology on its

face       takes    into    account       purchase    price     of    the    security,      it

effectively          precludes       any    consideration        of     purchase          price

because       the    last    closing       price     immediately      preceding        Aegean

Marine’s corrective disclosure is lower than almost all of the

prices at which plaintiffs purchased Aegean Marine’s securities.



       2Silverback adds that the sale price should also be taken into account
for securities that were sold after the Class Period. See ECF No. 58.


                                               6
        Case 1:18-cv-04993-NRB Document 69 Filed 10/30/18 Page 7 of 10



       This seemingly novel methodology was previously considered

and     rejected       by     this       Court.       In   Sallustro,           Judge    Gardephe

considered         a   loss     calculation           methodology          that       takes    into

account “only the stock price declines caused by the alleged

corrective disclosures.” 93 F. Supp. 3d at 275.                                 The Court held

that this methodology, which renders purchase price irrelevant,

is    inconsistent          with     the    statutory            scheme    and     the    Supreme

Court’s reasoning in Dura. 3                See id. at 276.

       Accordingly, Silverback’s methodology will not be utilized

by    the    Court,     and     financial         interest         is     determined      by    the

traditional        LIFO     method        that    URS      and    all     the    other    movants

relied      on    in   their       motions.           Under      the    “LIFO”     method,      URS

allegedly        suffered      losses       of    $3,474,721,           see     ECF     No.    67-1,

whereas Silverback allegedly suffered $1,099,348 in losses, see

ECF No. 22-4.               Therefore, we find that URS has the largest

financial interest in the relief sought by the class.

       C.        Rule 23 Requirements

       In order to be the presumptive lead plaintiff, a movant

must meet the requirements of Rule 23 of the Federal Rules of

Civil       Procedure,         of        which    “typicality             and     adequacy        of

representation          are        the     only       provisions          relevant        to    the

determination of lead plaintiff under the PSLRA.”                                     Shi v. Sina

      3 Silverback’s briefs do not even mention Sallustro at all, presumably

because its proposed methodology is effectively identical to the one rejected
by the Court. The Court finds this omission troubling, given that
Silverback’s counsel, Kirby McInerney LLP, represented one of the movants who
filed motions to be appointed lead plaintiff in Sallustro.


                                                  7
       Case 1:18-cv-04993-NRB Document 69 Filed 10/30/18 Page 8 of 10



Corp., No. 05 Civ. 2154, 2005 WL 1561438, at *2 (S.D.N.Y. July

1, 2005) (quoting In re Oxford Health Plans, Inc. Sec. Litig.,

182   F.R.D.     42,   49       (S.D.N.Y.      1998)).        At    this    stage       of    the

litigation,      only       a     preliminary        showing        of     typicality         and

adequacy    is   required.           In   re       eSpeed,    Inc.       Sec.    Litig.,      232

F.R.D. 95, 102 (S.D.N.Y. 2005).

      URS has put forth a prima facie showing of typicality and

adequacy.        The    typicality        threshold          is    satisfied      where       the

presumptive lead plaintiff’s claims arise from the same conduct

from which the other class members’ claims and injuries arise.

Teran, 2011 WL 4357362, at *5.                      URS alleges that it purchased

Aegean Marine securities during the Class Period in reliance

upon allegedly false and misleading statements and/or omissions

by the defendants, and that it suffered damages as a result.

      URS also meets the adequacy requirement, which is satisfied

where:     (1)    class         counsel     is      qualified,           experienced,         and

generally      able    to       conduct   the       litigation;       (2)       there    is    no

conflict between the proposed lead plaintiff and the members of

the class; and (3) the proposed lead plaintiff has a sufficient

interest in the outcome of the case to ensure vigorous advocacy.

Id.   First, URS retained Berman & Tabacco, which has experience

representing plaintiffs in securities class actions.                                    See ECF

No.   30-4.       Second,         URS’s     financial        interest       should       ensure

vigorous advocacy on behalf of the class.                          Finally, there is no



                                               8
        Case 1:18-cv-04993-NRB Document 69 Filed 10/30/18 Page 9 of 10



reason to believe that URS has interests that are adverse to

those of the class members, and no competing movant suggests

otherwise.         Because URS has the largest financial interest and

meets the Rule 23 requirements, it is presumptively the lead

class plaintiff.

     D.        Rebuttal Evidence

     The      most       adequate     plaintiff         presumption         may    be    rebutted

only upon “proof” that the presumptively most adequate plaintiff

“will not fairly and adequately protect the interests of the

class”    or       “is    subject      to    unique         defenses    that      render       such

plaintiff incapable of adequately representing the class.” 15

U.S.C.    §    78u–4(a)(3)(B)(iii)(II).                      No   rebuttal        evidence      was

submitted against URS by any movant in this case.

III. Appointment of Lead Counsel

     The      PSLRA       “evidences         a    strong      presumption         in    favor    of

approving a properly-selected lead plaintiff’s decisions as to

counsel       selection      and       counsel         retention.”           In re      Adelphia

Commc’ns       Corp.      Sec.    &    Deriv.         Litig.,     No.   03-1529,         2008    WL

4128702,      at    *2    (S.D.N.Y.         Sept.      3,    2008)    (internal         quotation

marks    omitted).          URS       has    retained        Berman     &   Tabacco       as    its

counsel,      and    the     firm      has       experience       prosecuting          securities

class actions.            We have no reason to believe that it will not

adequately represent the interests of the class.                                  Accordingly,

we appoint Berman & Tabacco as lead counsel.



                                                  9
          Case 1:18-cv-04993-NRB Document 69 Filed 10/30/18 Page 10 of 10


                                                CONCLUSION

      For        the        foregoing               reasons,     the        cases         are     ordered

consolidated           as    In     re     Aegean        Marine       Petroleum       Network           Inc.

Securities Litigation,                   No.    18 Civ.        4993    (NRB).       Utah Retirement

System      is    appointed          lead           plaintiff,        and    Tobacco           Berman     is

appointed        lead counsel.                 Al 1 motions       by     competing movants               are

denied.      Consistent with a schedule previously agreed to by some

of the parties,              lead plaintiff shall                 file      an amended complaint

within 60 days of this Order.                            Defendants shall            respond to the

complaint within 60 days of the filing of the complaint,                                           either

by   responsive pleading or a motion                            to dismiss.           If       defendants

move to dismiss the complaint,                         lead plaintiff shall have 60 days

to file     its opposition brief,                      and defendants shall               reply within

30 days of the filing of the opposition brief.

      The    Clerk          of    Court        is    respectful 1 y      directed         to    terminate

the motions pending at docket entries 4,                               8,    11,    16,    19,    20,    28,

3 4, 3 7, and 41.

      SO ORDERED.


Dated:      New York, New York
            October 30, 2018

                                                                                                ch(A)~,.
                                                            N MI REICE BUCHWALD
                                                            UNITED STATES DISTRICT JUDGE




                                                       10
